   Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 1 of 13



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


NATIONAL COALITION FOR MEN and
JAMES LESMEISTER, individually and
on behalf of others similarly situated,

                      Plaintiffs,

            v.                               No. 4:16-cv-3362

SELECTIVE SERVICE SYSTEM;
DONALD M. BENTON as Director of
Selective Service System; and Does 1
through 50, inclusive,

                      Defendants.



         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
        FOR PARTIAL RELIEF FROM JUDGMENT (ECF NOS. 90, 91)
    Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 2 of 13



                  NATURE AND STAGE OF THE PROCEEDINGS

       The Court entered final judgment in this case on February 22, 2019. ECF No. 88.

                                  ISSUE PRESENTED

       Should the Court grant Plaintiffs’ motion for relief from the Final Judgment for

mistake, inadvertence, surprise, or excusable neglect? Fed. R. Civ. P. 60(b)(1).

                                            ***

       In their motion for summary judgment, the National Coalition for Men (NCFM),

James Lesmeister, and Anthony Davis asked this Court to “declare” the male-only

registration requirement of the Military Selective Service Act (MSSA) unconstitutional.

Pl.’s Mot. For S.J., ECF No. 73, at 24. Plaintiffs now seek to reopen the Final Judgment

pursuant to Civil Rule 60(b)(1) so the Court can either enter an injunction or give leave to

Plaintiffs to file a renewed motion for summary judgment seeking such relief, even

though the Court already expressly denied an injunction. Plaintiffs’ motion should be

denied because they have not met the standard for reopening the Final Judgment. Their

prior pleadings demonstrate that they deliberately sought declaratory relief, not an

injunction. The Court cannot reopen the case under Rule 60(b)(1) based solely on

counsel’s carelessness or ignorance of the law. See Edward H. Bohlin Co., Inc. v.

Banning Co., Inc., 6 F.3d 350, 357 (5th Cir. 1993).

       Although the Court should not reach Plaintiffs’ request for injunctive relief, it is

similarly lacking in merit. Despite Plaintiffs’ improper attempt to “supplement” the

motion, ECF No. 91, Plaintiffs have not shown an injunction is appropriate. Plaintiffs’

request raises serious practical and separation-of-powers concerns, and Plaintiffs failed to

                                                  1
     Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 3 of 13



show irreparable harm sufficient to warrant an injunction. Defendants should be given an

opportunity to appeal the Final Judgment before any changes to Selective Service are

made. The Final Judgment already accommodates these concerns, and should not be

disturbed. Accordingly, Plaintiffs’ motion should be denied.

I.     Plaintiffs Are Not Entitled to Relief Under Rule 60(b)(1).

       Plaintiffs assert that they “believed in good faith that their motion incorporated

their request for injunctive relief” because they moved for relief on Count I of the

complaint, and the complaint requested “both injunctive and declaratory relief.” Pl.’s

Mot., ECF No. 90, at 9. As such, their counsel “neglected to specifically brief and plead

the elements for injunctive relief, and assumed that the per se injuriousness established in

the Motion would suffice for injunctive relief.” Id. at 11. In light of the Court’s Final

Judgment, Plaintiffs aver that they now understand an injunction “should have been

specifically pled” and that a “permanent injunction requires irreparable harm and

inadequate legal remedy.” Id. Plaintiffs therefore seek “partial relief from the Judgment”

under Rule 60(b)(1) “insofar as it denies … injunctive relief.” Id. Such assertions fall

well short of the threshold for according relief under Rule 60(b)(1).

       Rule 60(b)(1) provides that “the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for … mistake, inadvertence,

surprise, or excusable neglect.” This is “extraordinary relief,” and the burden is on

Plaintiffs to “make a sufficient showing of unusual or unique circumstances justifying

such relief.” Pryor v. U.S. Postal Serv., 769 F.2d 281, 286 (5th Cir. 1985). The criteria

set forth by the rule are “not wholly open-ended. ‘Gross carelessness is not enough.

                                                 2
    Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 4 of 13



Ignorance of the rules is not enough, nor is ignorance of the law.’” Id. (quoting 11

Wright & Miller, Federal Practice and Procedure § 2858 (footnotes omitted)).

       In the operative complaint, Plaintiffs requested both a declaratory judgment and an

injunction in a “prayer for relief,” separate from their allegations in Count I. First Am.

Compl., ECF No. 60, at 13. But Plaintiffs’ motion for summary judgment never

mentioned injunctive relief. Rather, Plaintiffs explicitly asked the Court to “declare” the

MSSA unconstitutional. Pl.’s Mot. For S.J., ECF No. 73, at 24. Plaintiffs did not reply

to Defendants’ express opposition to an injunction in their cross-motion for summary

judgment. Defs.’ Mot. For Stay & S.J., ECF No. 80, at 23-24. Consequently, the Court

denied an injunction. Mem. Op., ECF No. 87, at 19 (“Although Plaintiffs’ complaint

requests injunctive relief, Plaintiffs have not briefed the issue and their summary

judgment motion only requests declaratory relief.”) Plaintiffs “ma[de] a considered

choice” to pursue only a declaratory judgment, and “cannot be relieved of such a choice

… because hindsight seems to indicate … that, as it turns out [the] decision was probably

wrong.” In re Pettle, 410 F.3d 189, 193 (5th Cir. 2005) (quoting Paul Revere Variable

Annuity Ins. Co. v. Zang, 248 F.3d 1, 6 (1st Cir. 2001)).

       Plaintiffs do not—and cannot—assert that it implicitly received equitable relief the

Court expressly denied. Nor can Plaintiffs be excused for confusion over basic principles

of equity. An injunction “does not follow from success on the merits as a matter of

course,” as Plaintiffs assumed. Winter v. Nat. Res. Def. Council, 555 U.S. 7, 32 (2008).

That is because “the balance of equities and consideration of the public interest [] are

pertinent in assessing the propriety of any injunctive relief, preliminary or permanent.”

                                                 3
    Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 5 of 13



Id. Accordingly, a plaintiff must “carr[y] the burden of persuasion” on the four-factor

injunction test by “a clear showing” for a district court to award the “extraordinary and

drastic remedy” of an injunction. White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989)

(quoting Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985)).

If Plaintiffs assumed the Court would grant injunctive relief based on the “per se

injuriousness” of their equal protection claim, that is not a basis to reopen the judgment

under Rule 60(b)(1). Indeed, “a court would abuse its discretion if it were to reopen a

case under Rule 60(b)(1) when the reason asserted as justifying relief is one attributable

solely to counsel’s carelessness with or misapprehension of the law or the applicable

rules of court.” Edward H. Bohlin Co., 6 F.3d at 357.

       Of course, courts have “long presumed that officials of the Executive Branch will

adhere to the law as declared by the court.” Comm. on Judiciary of U.S. House of

Representatives v. Miers, 542 F.3d 909, 911 (D.C. Cir. 2008). But one of the salient

differences between a declaratory judgment and an injunction is that “the Government

[remains] free to continue to apply the statute” pending appellate review when there is

not “an injunctive sanction against the application of the statute by the Government[.]”

Kennedy v. Mendoza-Martinez, 372 U.S. 144, 155 (1963); see also Sands v. Wainwright,

491 F.2d 417, 422 (5th Cir. 1973) (quoting Kennedy’s holding regarding the

government’s freedom to continue applying a statute while it appeals a declaratory

judgment finding a statute unconstitutional); Manrique Carreno v. Johnson, 899 F. Supp.

624, 628 (S.D. Fla. 1995) (“Absent an injunctive sanction, a district court’s declaration

that a statute is unconstitutional does not bar the government from continuing to apply the

                                                 4
      Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 6 of 13



statute pending review by the Court of Appeals and the United States Supreme Court.”). 1

Until appellate rights are exhausted, any litigation over Defendants’ compliance with the

Final Judgment would be premature.

       There is no sound reason under Rule 60(b)(1) for reopening the Final Judgment’s

ruling on injunctive relief. As such, the Court should deny Plaintiffs’ motion.

II.        An Injunction Is Not Warranted At This Time

       Even if Rule 60(b)(1) did not stand in the way, the Court should still demur from

awarding an injunction or granting leave for Plaintiffs to move for one. The Final

Judgment gives Plaintiffs all the relief they could possibly demand at this stage, while

giving Defendants an opportunity to appeal the Final Judgment.

       To obtain a permanent injunction, “[a] plaintiff must demonstrate: (1) that it has

suffered an irreparable injury; (2) that remedies available at law, such as monetary

damages, are inadequate to compensate for that injury; (3) that, considering the balance

of hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4)

that the public interest would not be disserved by a permanent injunction.” eBay v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006). Plaintiffs did not address all of these



       1
         The Court in Kennedy reached this conclusion in determining whether one of the
appellees’ cases should have been heard by a three-judge district court, rather than a
single district judge—a determination that was relevant under a since-repealed statute,
which provided that a three-judge district court was necessary for issuing certain forms of
injunctive relief. See 372 U.S. at 152-53 (citing 28 U.S.C. § 2282). The relevant
discussion of the distinction between declaratory and injunctive relief during the
pendency of an appeal, however, did not turn on the interpretation of the since-repealed
statute. See id. at 155.

                                                5
     Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 7 of 13



factors until filing their “supplemental points and authorities” five days before

Defendants’ response to Plaintiffs’ Rule 60(b)(1) motion was due. Supp. Memo. of

Points & Authorities, ECF No. 91. Plaintiffs did not ask the Court to modify the

submission date of their Rule 60(b)(1) motion or for leave to supplement its brief, and did

not seek concurrence from Defendants before filing, in violation of this Court’s local

rules and practice guidelines. See S.D. Tex. L.R. 7.1(D); Judge Gray H. Miller Court

Procedures, § 6(A)(1). The Court, therefore, could simply strike the supplemental brief.

But even if Plaintiffs met the standard of Rule 60(b)(1) and properly addressed all of the

injunction factors, they would still not be entitled to an injunction.

       First, Plaintiffs have not demonstrated irreparable harm, despite the Court’s

finding that they alleged sufficient injury-in-fact to establish standing. See City of Los

Angeles v. Lyons, 461 U.S. 95, 103 (1983) (noting that “even if the complaint present[s]

an existing case or controversy,” that is not necessarily “an adequate basis for equitable

relief.”). Both named plaintiffs are registered, and neither avers that he has taken, or will

imminently take, actions that could lead to civil or criminal penalties related to

registration status. Davis Decl., ECF No. 73-1, Ex. 2; Lesmeister Decl., ECF No. 73-1,

Ex. 3. There is no evidence that the rights of NCFM’s members are being violated on a

“day-to-day basis” simply by being registered. Pl.’s Mot. 12-13. This sort of

“[s]peculative injury is not sufficient” to “make a clear showing of irreparable harm.”

Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985).

       Plaintiffs’ reliance on the district court decision in Rostker v. Goldberg, Pl.’s Mot.

12, to show irreparable harm is misplaced because the Supreme Court immediately

                                                  6
    Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 8 of 13



stayed that injunction pending appeal. Rostker v. Goldberg, 448 U.S. 1306, 1311 (1980)

(Brennan, J., in chambers). Otherwise, Plaintiffs assert that the offensiveness of

discrimination, on its own terms, creates irreparable harm. But mere offense at

government action is not sufficient to ground Article III standing, much less irreparable

harm. See Allen v. Wright, 468 U.S. 737, 752–54 (1984); In re Navy Chaplaincy, 534

F.3d 756, 763 (D.C. Cir. 2008) (Kavanaugh, J.) (“‘By the mere bringing of his suit, every

plaintiff demonstrates his belief that a favorable judgment will make him happier. But

although a suitor may derive great comfort and joy’ from knowing that the Government is

following constitutional imperatives, ‘that psychic satisfaction is not an acceptable

Article III remedy because it does not redress a cognizable Article III injury.’” (quoting

Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 107 (1998))).

       The balance of equities and the public interest also favor Defendants. Plaintiffs

have asked the Court to “either require both men and women to register, or require

neither men nor women to register, for the MSSA.” ECF No. 90 at 3, 15. The first

demand—ordering the registration of women within the current scheme of the MSSA—is

particularly problematic. It would impose draft registration on all eligible American

women by judicial fiat before Congress has considered how to address the matter. No

party before this Court represents the interests of those who would be impacted by this

change. See Smith v. Matthews, No. G-09-152, 2010 WL 519781, at *3 (S.D. Tex. Jan.

20, 2010) (explaining that the “public interest” factor “requires the Court … [to] address

the potential impact on non-parties to the underlying litigation.”). Congress has the

constitutional duty to “raise and support Armies.” U.S. Const., Art. I, § 8, cl. 12. The

                                                 7
     Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 9 of 13



scope of Congress’ constitutional power to decide policy in this area is broad and entitled

to substantial deference. Rostker v. Goldberg, 453 U.S. 57, 65 (1981). It is one thing for

a court to declare a statute unconstitutional and, if that ruling is upheld, to leave to

Congress and military officials the judgment on how to revise the law; and quite another

for a court to decide what change in policy should be adopted without any involvement

by the political branches and the military. If the Court’s declaratory judgment is upheld,

it should be left to Congress, in consultation with the Executive Branch and military

officials, to determine how to revise the registration system in response.

       Plaintiffs’ alternative demand—to suspend draft registration entirely—likewise

would be improper. “Every Administration since 1980 has made the conscious decision

to maintain national registration” as an “insurance policy” if “future threats spark

requirements for forces in excess of those available to the [all-volunteer force].” ECF

No. 73-1, Ex. 4, at 3. Although Congress asked the National Commission on Military,

National, and Public Service to study whether a draft is still needed, see National Defense

Authorization Act for Fiscal Year 2017, § 551(b)(1), Pub. L. No. 114-328, 130 Stat.

2000, 2130 (2016), it has yet to reach final conclusions. By enjoining the draft

registration system entirely, the Court again would be unilaterally deciding the

appropriate policy to comply with its declaratory judgment, at the cost of potentially

compromising the country’s readiness to respond to a military crisis.

       Plaintiffs’ arguments with respect to the balance of the equities do not respond to

these concerns. First, Plaintiffs cite a passage from the Department of Defense (DoD)



                                                   8
    Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 10 of 13



report to Congress 2 summarizing the hardships that befall men who do not register for the

draft. Supp. Memo. 4-5 (quoting ECF No. 73-1, Ex. 4, at 19). But the named plaintiffs

have registered for the draft, and there is no evidence they are about to take actions that

put them at imminent risk of any harm related to their draft status. Second, Plaintiffs’

assert that DoD would be better served as a policy matter by registering women because

“[t]he percent of individuals qualified in [highly technical] skills is unlikely to be as

variable as are the combat MOSs.” Id. at 5 (quoting ECF No. 73-1, Ex. 4, at 37). That is

a mere policy argument, not a showing of hardship legally sufficient to warrant an

injunction. And Congress most recently has determined that the “current focus” of draft

registration remains “on mass mobilization of primarily combat troops.” Pub. L. No.

114-328, § 552(b)(4), 130 Stat. at 2131. Third, Plaintiffs suggest that complying with the

order would not be difficult from an administrative perspective. Supp. Memo. 6-7. Of

course, the principal concerns with the injunctive relief Plaintiffs demand are rooted in

the separation of powers. Nonetheless, attempts to implement any sort of new

registration plan before appeal is taken, as Plaintiffs demand, see ECF No. 73-1, Ex. 4, at

19-20, could lead to serious logistical problems, as well as millions of dollars in



       2
          As Defendants have previously explained, the ultimate conclusion of the DoD
report to Congress was that “[i]n the absence of a comprehensive study and a broader
national dialogue on the issues, DoD takes no position on whether the current national
registration system and mobilization process could or should be modified.” ECF No. 73-
1, Ex. 4, at 36. Plaintiffs are not correct in stating that the DoD report “concluded that
continuing to require only men to register would ‘constrain success,’” Supp. Memo. at 6,
or that it “repeatedly support[s] an end to sex discrimination on public interest grounds,”
id. at 7. Although the report discusses the positions of those who support registration of
women, it does not endorse their views.
                                                  9
    Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 11 of 13



potentially wasted resources. Those steps should not be taken before Congress and the

Executive Branch, in consultation with military officials, have resolved policy in this area

if the Court’s Final Judgment is upheld after appeals are exhausted.

       As to the public interest, Plaintiffs’ argument simply reiterates its merits position

and policy preference for either universal registration under the MSSA as currently

structured, or elimination of the draft. Supp. Memo. at 7-8. Again, that argument fails to

acknowledge the serious separate of powers concerns and logistical problems inherent in

ordering compliance with the Final Judgment before Defendants have had an opportunity

to appeal, including the propriety of the Court either imposing on non-parties the

consequences of draft registration or taking steps that would weaken the military’s ability

to prepare for a national security crisis. The Constitution tasks Congress and the

Executive, as the politically accountable branches of government, with making these

momentous decisions.

       The equities are better balanced, and the public interest is better served, by the

Court not mandating significant programmatic changes to draft registration before there

is definitive resolution of the legal questions at issue here. The Court already adopted

this sensible approach by awarding a declaratory relief only. Plaintiffs have failed to

demonstrate any grounds for changing course now through the entry of injunctive relief.

                                      CONCLUSION

       For these reasons, Plaintiffs’ motion should be denied.




                                                 10
Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 12 of 13



  Dated: April 15, 2019              Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     ANTHONY J. COPPOLINO
                                     Deputy Director, Federal Programs
                                     Branch

                                      /s/ Michael J. Gerardi
                                     MICHAEL J. GERARDI (D.C. Bar
                                     #1017949)
                                     Trial Attorney
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     20 Massachusetts Avenue NW
                                     Washington, D.C. 20530
                                     Tel: (202) 305-0531
                                     E-mail: michael.j.gerardi@usdoj.gov




                                    11
    Case 4:16-cv-03362 Document 92 Filed on 04/15/19 in TXSD Page 13 of 13



                             CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I electronically filed a copy of the

foregoing. Notice of this filing will be sent via email to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

CM/ECF System.

                                                  /s/ Michael J. Gerardi
                                                  MICHAEL J. GERARDI




                                                 12
